188 Wis.2d 608 (1994)
524 N.W.2d 389
IN the MATTER OF the REINSTATEMENT OF the LICENSE OF William J. WATSON to Practice Law.
No. 90-1381-D.
Supreme Court of Wisconsin.
Filed December 8, 1994.

STATE OF WISCONSINSUPREME COURT

ORDER
The Board of Attorneys Professional Responsibility (Board) filed a report recommending that the *609 license of William J. Watson to practice law in Wisconsin be reinstated. The court suspended Attorney Watson's license for one year as discipline for professional misconduct. Disciplinary Proceedings Against Watson, 165 Wis. 2d 493, 477 N.W.2d 844 (1991). The court denied an earlier reinstatement petition. Matter of Reinstatement of Watson, 178 Wis. 2d 604, 504 N.W.2d 870 (1993).
In its report, the Board states that the district professional responsibility committee that initially considered the instant reinstatement petition and held a public hearing on it recommended that the petition be granted, having concluded that the petitioner has complied with the terms of his license suspension and has satisfactorily addressed the problems that led to his license suspension.
On July 12, 1994 the Board of Bar Examiners recommended that the petitioner's license to practice law be reinstated, having determined that he is in compliance with continuing legal education attendance and reporting requirements.
IT IS ORDERED that the license of William J. Watson to practice law in Wisconsin is reinstated, effective the date of this order.
                                      Marilyn L. Graves
                                 Clerk of Supreme Court